DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2020 is being considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of India on 7/15/2016. It is noted, however, that applicant has not filed a certified copy of the IN201611028453 application as required by 37 CFR 1.55.

Claim Objections
Claim 13-14 are objected to because of the following informalities:  should be depended on claim 12 not claim 11.  Appropriate correction is required.
Claim 16-17 are objected to because of the following informalities:  should be depended on claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
- Regarding to claim 1, the step “wirelessly transmitting operational settings by the controller using the second communication protocol” is not clear how the controller determines the second communication protocol for transmitting the operational settings.
- Regarding to claim 1, the optional language “OR” in steps contradict to each other and failing to particularly show how steps could be connected and to make and use the invention.
- Claim 7 recites the limitation "parameters" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
- Regarding to claim 1, there are three steps “initiating...” (lines 3-6); “wirelessly transmitting…” (lines 7-18) and “wireless transmitting…” (lines 19-22) are omitting essential steps to connection each other.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-11 are is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Chazot et al. (Pub. No. 20160127516).
*Regarding to claims with the optional language “OR”, Examiner only selects one to be exam. 
- With respect to claim 1, 6, Chazot teaches a method of communicating between a tool and a controller, comprising: initiating a pairing mode on the controller by an operator, the controller switching to a first communication protocol in response to initiating the pairing mode (e.g. the step 202 the host device consider as initiating a pairing mode; see par. 10 ); initiating the pairing mode on the tool by an operator, the tool switching to the first communication protocol in response to initiating the pairing mode (e.g. the step 204 the data input device consider as initiating a pairing mode, see par. 10 ); 
wirelessly transmitting a request by one of the controller or the tool using the first communication protocol; wirelessly receiving the request by another of the controller or the tool using the first communication protocol; wirelessly transmitting a response by the another of the controller or the tool using the first communication protocol in response to the request; switching to a second communication protocol by the another of the controller or the tool; wirelessly receiving the response by the one of the controller or the tool using the first communication protocol; switching to the second communication protocol by the one of the controller or the tool; (e.g. Fig. 4 and par. 10-11 discloses the steps of communication between host device and data input device, also switching from first protocol to the second protocol)
 wirelessly transmitting operational settings by the controller using the second communication protocol; and wirelessly receiving the operational settings by the tool using the second communication protocol (e.g. Fig. 1 show the communication between host device and input device, and par. 10 disclose the communication using the second protocol).  
- With respect to claim 2-4, Chazot teaches wherein the tool comprises an electric motor, the operational settings being used by the tool to control or monitor the electric motor; wherein the tool comprises a button engageable by an operator to turn the electric motor on and off; wherein the operational settings comprise torque settings for the electric motor.  (it is well known in the art, that the host device and data input device for controlling, it is intended to use)
- With respect to claim 5, Chazot teaches wherein the pairing mode on the tool is initiated by the operator by pressing two buttons on the tool (it is well known in the art that designed choice for pairing).  
- With respect to claim 9, Chazot teaches wherein the controller and the tool wirelessly transmit and receive the request at least 5 meters from each other using the first communication protocol (it is well known in the art that 5 meters is range for Bluetooth pairing).  
- With respect to claim 10-11, Chazot teaches wherein the first communication protocol comprises a first channel and the second communication protocol comprises a second channel, the first and second channels being different from each other (par. 43).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chazot et al. (Pub. No. 20160127516) in view of Li et al. (Pub. No. 20170351630).
- With respect to claim 8, Chazot teaches the Bluetooth.RTM (par. 18) but fail to teach wherein the first and second communication protocols comply with IEEE 802.15.4.  but Li teaches the 802.15.4 (see par. 02, 21) for communication between devices in low power, therefore it would have been obvious to a person of ordinary skilled in the art before the effective filling date to implement the 802.15.4 into Chazot’s invention for communication between devices in low power.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC H TRAN/Primary Examiner, Art Unit 2471